Citation Nr: 0700851	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-00 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
right heel fracture residuals.

2.  Entitlement to an increased (compensable) rating for left 
heel fracture residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  an August 2003 rating decision by the 
RO.


FINDING OF FACT

The veteran experiences no current disability as a residual 
of right or left heel stress fractures.


CONCLUSION OF LAW

An increased rating for right heel stress fracture residuals 
or left heel stress fracture residuals is not warranted.  
38 U.S.C.A. §§ 1155, 5104, 7105 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5271, 5283, 5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

The Board finds that VA satisfied its duty to notify with 
respect to the claims on appeal by way of VCAA notice letter 
sent to the veteran in March 2003, which informed the veteran 
of the information and evidence necessary to substantiate his 
claims for increased ratings.  He was notified of his and 
VA's respective duties for obtaining evidence, and was 
invited to send certain information and evidence to the RO, 
including any new information that he wished to be 
considered.  

The veteran was not informed in March 2003 regarding the 
possible assignment of an effective date, see Dingess, supra; 
however, the Board's decision herein does not raise the 
question of an effective date.  Moreover, the Board does not 
have jurisdiction to adjudicate such an issue.  Consequently, 
remand to the RO for corrective action is not required.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006).  In the present case, 
the Board finds that the duty to assist has been fulfilled 
with respect to the claims that are currently being 
adjudicated.  The veteran's service medical records have been 
obtained, as have other records identified by the veteran.  
Additionally, a VA examination has been conducted.  He has 
not identified and/or provided releases for any other 
evidence that needs to be obtained prior to adjudication.  

The Board recognizes that the veteran has claimed that his 
service-connected disabilities at issue have worsened since 
the most recent VA examination.  However, the Board does not 
find that another examination is required.  As explained 
below, the available evidence does not show that the veteran 
currently experiences any residual disability due to the 
service-connected heel stress fractures.  Rather, the 
complained-of difficulties with his feet are in fact related 
to non-service-connected problems.  Any demonstration of 
worsening of symptoms due to the non-service-connected 
problems would not aid in the adjudication of the service-
connected disability claims.

Turning to the merits of the claims on appeal, it should be 
noted that disability evaluations are determined by the 
application of a schedule of ratings, which is in turn based 
on the average impairment of earning capacity caused by a 
given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  Separate diagnostic codes identify the 
evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006). 

The RO has evaluated the veteran's heel stress fracture 
residuals as analogous to disability that causes limitation 
of motion of the ankle.  The criteria for rating such 
disability allow for a 10 percent rating when there is 
moderate limitation and a 20 percent rating when there is 
marked limitation.  Diagnostic Code 5271.  Other rating 
criteria potentially applicable include criteria for rating 
tarsal or metatarsal bone disability, which require moderate 
disability for a compensable rating, see Diagnostic Code 
5283, or the criteria for rating foot injuries, which also 
require moderate disability.  Diagnostic Code 5284.  

In the veteran's case, he experienced heel stress fractures 
in service, but no disability is currently shown as a result.  
As noted on the report of an October 2004 VA examination, x-
rays of both heels revealed no fracture.  Moreover, it was 
noted that the veteran had other disabilities affecting the 
heel area, namely plantar fasciitis and heel spurs, neither 
of which was identified as residuals of the service-connected 
fractures.  Instead, it was specifically noted that the 
problems with plantar fasciitis and heel spurs, which were 
causing the veteran's current complaints, were not related to 
the stress fractures.  An addendum to the examination report 
was prepared by a physician who indicated that the veteran's 
current foot status, which presumably accounted for all 
current problems with the feet, was not related to the remote 
stress fractures.  Nothing in the record suggests otherwise.  
Consequently, absent the demonstration of current disabling 
residuals of the fractures, the award of a compensable rating 
is not warranted under any of the aforementioned criteria.  
The preponderance of the evidence is against the claims on 
appeal.  

Although the veteran has argued that his problem has worsened 
since the 2004 examination, it appears clear from the record 
that the problems he refers to relate to the currently 
diagnosed foot disabilities, which do not relate to the 
stress fractures he had in service.  Therefore, further 
action by way of additional evidentiary development is not 
necessary.  The Board does not find that the veteran has the 
requisite expertise to say that his current complaints are in 
fact related to the stress fractures and not the plantar 
fasciitis or heel spurs.  




ORDER

Entitlement to an increased rating for right heel stress 
fracture residuals is denied.

Entitlement to an increased rating for left heel stress 
fracture residuals is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


